DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figure 29.

Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Shading in figures 5, 7 and 29 obscures text (see 37 CFR 1.84(p)(3)). Figures 8, 9 and 11 are blurry (see 37 CFR 1.84(l)). Figures 9, 14, 15, 16 and 19 have text that is too small (see 37 CFR 1.84(p)(3)).
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 93 objected to because of the following informalities:  in step i, “a at least one CAR” should be either “a CAR” or “at least one CAR”. In addition, in that same step, “said CAR” is appropriate if the prior language is “a CAR”, but should be “said at least one CAR” if the prior language is “at least one CAR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93, 95-106, 108 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2017/040694, IDS reference) in view of Maher (US 2019/0002521) and Sadelain (US 2019/0119638).
Regarding claim 93, Lim disclosed:
i) providing sub-populations of immune cells endowed with at least one CAR, 
Paragraphs [0007]-[0008]: “…introducing a barcoded library of nucleic acids into host cells, thereby generating a heterogeneous population of genetically modified host cells, wherein the barcoded library of nucleic acids comprises a plurality of members, each of which plurality of members comprises a nucleotide sequence encoding a different synthetic modular polypeptide…wherein the synthetic modular polypeptide is a chimeric antigen receptor (CAR) polypeptide…”. Note that a “heterogeneous” population of cells would comprise distinct “sub-populations”, each defined by the particular CAR expressed. 
See also Example 1, paragraphs [00408]-[00420], in particular paragraph [00419], where Lim constructed a 62 member CAR library, each member containing an anti-CD 19 scFv (the antigen-binding component of the CAR). These were expressed in T-cells (paragraph [00412], [00420]).
wherein said CAR of each subpopulation targets the same antigen; 
See Example 1, paragraphs [00408]-[00420], in particular paragraph [00419]: “The pooled 62 member one-dimensional anti-CD 19 library was functionally screened for alternative co-modulatory sequences in chimeric antigen receptors (CARs). Each member of the library contained an anti-CD 19 scFv that specifies the target cancer cell antigen, one of the co-modulatory domain modules of Table 1 and a CD3Z primary signaling domain (FIG. 7).” Therefore, all the members of this library targeted the same antigen (CD 19), but each member varied in the co-modulatory domain of the CAR; see figure 7 and Table 1.
ii) incubating the sub-populations of CAR immune cells under i) with target cells expressing said antigen for a period of time; 
Paragraphs [0007]-[0008]: “…identifying a genetically modified host cell within the heterogeneous population that displays the selected phenotype in response to a stimulus…wherein the stimulus is an antigen-presenting cell that displays on its surface an antigen that is bound by the CAR”. Note that since the “period of time” is not specified, this limitation does not distinguish over any period of time the stimulus in Lim’s method was provided.
iv) detecting the presence of an enriched sub-population(s) of CAR immune cells encoding said at least one CAR; 
See paragraph [00401]: “In some instances, the quantity or frequency of a particular barcode may be measured to identify a highly represented module. For example, the frequency of each barcode may be quantified from a pooled sample containing library members and the associated nucleic acids encoding the library members such that the barcodes with the highest frequency identify those modules most highly represented in the sample. In certain embodiments, such samples may be cellular samples.” See also Example 1, paragraph [00420] (emphasis provided): “The relative enrichment of specific barcodes corresponding to individual co-modulatory domains was quantitated…by sequencing…”.
Regarding claim 98, see Example 1, paragraph [00420] (emphasis provided): “The relative enrichment of specific barcodes corresponding to individual co-modulatory domains was quantitated, in both the high- and low- stimulation bins, by sequencing (at antigen level 1000 ng/ml) (FIG. 9).”
Regarding claim 99, see paragraph [00248]: “As libraries and methods of library assembly described herein involve the production of library members that may be identified by sequencing the associated barcoding region, individual nucleic acids may be pooled at any point before, during or after assembly and identification and quantification of individual library members in downstream assays remains possible.” The “barcode” constitutes a detectable label by which individual library members may be quantified. See also paragraph [00420] (emphasis provided): “The relative enrichment of specific barcodes corresponding to individual co-modulatory domains was quantitated…by sequencing...”.
Regarding claim 100, see paragraph [00295]: “In some instances, a cell counter or flow cytometer may be used to assay a T-cell phenotype including, e.g., T-cell proliferation and/or T-cell quantification.”
Regarding claim 101, see paragraph [00294] (emphasis provided): “In some instances, a library may be screened in vitro or in vivo according to a T-cell phenotype. T-cell phenotypes will vary and will include stimulated T-cell phenotypes, i.e., antigen response. Non- limiting examples of T-cell phenotypes include but are not limited to, e.g., T-cell proliferation, cytokine production (e.g., IL-2, IFN-γ…etc.)…”.
Regarding claim 105, see paragraph [00411] (emphasis provided): “As shown in FIG. 5, each resultant library member of the final In-Fusion reaction contained the common scFV-TM linked to a member-specific combination of two co-modulatory domains linked to the common reporter (CD3z-EGFP) and a pair of module-specific barcodes in reverse orientation relative to the co-modulatory domains. The barcodes were flanked by primer binding sites allowing the amplification and/or sequencing of the particular barcode combination corresponding to the library member-specific combination of co-modulatory domains.”
Regarding claim 106, see paragraph [0071] (emphasis provided): “Also provided is a CAR identified by screening a library of synthetic modular CAR polypeptide encoding nucleic acids wherein the CAR comprises a anti-CD 19 antigen-binding domain.” See also Example 1, paragraphs [00408]-[00420] where Lim disclosed a CAR library targeting CD 19.

Lim did not disclose adding an additional quantity of target cells and incubating for an additional period of time, or “selecting” the enriched subset of CAR cells, as recited in claim 93.
Lim did not disclose a step of activating the sub-population of immune cells with one or more T-cell stimulating agents as recited in claim 95.
Lim did not disclose that the target cells were replication deficient as recited in claim 96.
Lim did not disclose irradiating the target cells as recited in claim 97.
Lim did not disclose that the period of time for steps ii and iii ranged from about 12 hours to about 120 hours as recited in claim 102.
Lim did not disclose repeating step iii from 1-50 times as recited in claim 103 (Lim did not disclose a step corresponding to step iii of claim 93).
Lim did not disclose that the ratio of CAR immune cells to target cells was about 1:1 to about 1:16 as recited in claim 104.
Lim did not disclose inactivating the TCR alpha gene as recited in claim 108.
Lim did not disclose repeating step iii one or more times as recited in claim 110 (Lim did not disclose a step corresponding to step iii of claim 93).

However, regarding claim 93, Lim did disclose screening libraries for a “desired” phenotype (paragraph [00193]). More specifically, Lim disclosed (paragraph [00298]): “Screening of a library of synthetic modular CAR polypeptides or nucleic acids encoding a library of synthetic modular CAR polypeptides allows for the identification of CARs and/or portions thereof (e.g., antigen-binding domains, primary signaling domains, co-modulatory domains, etc.) that effectively produce a desired T cell phenotype. Accordingly, the instant disclosure includes CARs identified by screening the herein described libraries as well as nucleic acids encoding such CARs.”
Therefore, since Lim disclosed screening for CAR cells producing a desired phenotype, it would have been prima facie obvious to one having ordinary skill in the art prior to the effective filing date of the instant application to “select” those CAR cells so identified.
Regarding adding an additional quantity of target cells to CAR-expressing T-cells and incubating for an additional period of time (i.e. step iii of claim 93), Maher disclosed (paragraph [0008]): “It is desirable to develop systems whereby T-cells can be maintained in a state that they can grow, produce cytokines and deliver a kill signal through several repeated rounds of stimulation by antigen-expressing tumour target cells…When CAR T-cells are sequentially re-stimulated in vitro, they progressively lose effector properties (eg IL-2 production, ability to proliferate) and differentiate to become more effector-like—in other words, less likely to manifest the effects of co-stimulation. This is undesirable for a cancer immunotherapy since more differentiated cells tend to have less longevity and reduced ability to undergo further growth/activation when they are stimulated repeatedly in the tumour microenvironment.”
To this end, Sadelain disclosed (paragraph [0220]): “T cells expressing a CAR can be exposed to repeated stimulation by target antigen positive cells, and it can be determined whether T cell proliferation and cytokine response remain similar or diminished with repeated stimulation. In a preferred embodiment, T cells expressing a CAR can be exposed to repeated stimulation by cancer antigen positive target cells, and it can be determined whether T cell proliferation and cytokine response remain similar or diminished with repeated stimulation.”
In addition, Sadelain found (paragraph [0692]): “It is further demonstrated that targeting the CAR to the TRAC locus averts tonic CAR signalling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T cell differentiation and exhaustion.” Note that integration of the CAR-encoding sequence in the TRAC locus “reduces or prevents expression of a functional T cell receptor at the surface of the cell” (abstract, paragraph [0216]).
In a particular procedure (paragraph [0703]), Sadelain disclosed:
 “NIH/3T3 expressing human CD19 were used as artificial antigen-presenting cells...For weekly stimulations, 3×105 Irradiated CD19+ AAPCs were plated in 24 well plates 12 hours before the addition of 5×105 CART cells in X-vivo 15 + human serum +50U IL-2/mL. Every 2 days, cells were counted and media was added to reach a concentration of 1×106 T cells/mL. For repeated proximal stimulations (FIG. 6D), cells were transferred to a new well plated with 3T3-CD19 after 24 h (2 stimulations) or every 12 h (4 stimulations).”
Note Sadelain transferred the CAR T cells to a new plate with CD19-expressing NIH/3T3 cells every 12 hours in the “4 stimulation protocol”. Note also that the CD19-expressing NIH/3T3 cells were irradiated. Sadelain’s protocol meets the limitations of step iii in claim 93, and the limitations of claims 103 and 110, since step iii in claim 93 would correspond to Sadelain’s second stimulation, meaning that step iii would have been repeated two more times in Sadelain’s “4 stimulation” protocol.  Sadelain’s protocol also meets the limitations of claim 95, since Sadelain exposed the CAR T cells to 50U/ml IL-2 (which according to Applicant’s specification qualifies as a T-cell stimulating agent; see paragraph spanning pages 19-20 of the specification as filed). Sadelain’s protocol also meets the limitations of 96 and 97, since irradiation would render these target cells replication deficient. Sadelain’s protocol also meets the limitations of claim 102, since each exposure to the target cells was 12 hours. Sadelain’s protocol also meets the limitations of claim 104, since the initial stimulation comprised incubating 5×105 CAR T cells with 3×105 CD19-expressing NIH/3T3 cells, a ratio of approximately 1.7:1, which is about 1:1.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Lim by incorporating the protocol of Sadelain into the screening procedure, thereby arriving at the claimed invention, in order to determine which, if any, library members retained the ability to proliferate, produce cytokines, and kill target cells in response to repeated stimulation with antigen-presenting target cells. One would have been motivated to do so because Maher disclosed such T cells were desirable for cancer immunotherapy.
It would also have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method of Lim by integrating the CAR-encoding nucleic acid into the TRAC locus of the T cells, thereby disrupting the expression of the T cell receptor (TCR). One would have been motivated to do so since Sadelain disclosed this averted tonic CAR signaling and established effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T cell differentiation and exhaustion. Sadelain also disclosed that eliminating TCR expression on allogeneic T-cells (i.e. T-cells derived from a donor to be used in a recipient) would prevent graft-versus-host disease (GVHD; paragraph [0214]). Therefore, the invention of claim 108 would have been obvious.  

Claims 94, 107 and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (WO 2017/040694, IDS reference) in view of Maher (US 2019/0002521) and Sadelain (US 2019/0119638) as applied to claims 93, 95-106, 108 and 110 above, and further in view of Duchateau (WO 2015/075195).
The disclosures of Lim, Maher and Sadelain have been discussed. These references do not disclose the limitations of claims 94, 107 or 109.
Duchateau disclosed that T cells used to create CAR-expressing T cells were “typically obtained from donors” to create allogeneic cells, (page 24, lines 5-9), such that they could be “administrated to one or several patients, being made available as an ‘off the shelf’ therapeutic product.”
Duchateau also disclosed that “[a]llogeneic cells are rapidly rejected by the host immune system”, necessitating the use of immunosuppressive therapy to prevent this. However, this would also impact that transplanted allogeneic T-cells. Therefore, Duchateau disclosed inactivating “at least one gene encoding a target for an immunosuppressive agent”, such as CD52; see page 20, lines 1-25.
Duchateau also disclosed that “[t]o improve cancer therapy and selective engraftment of allogeneic T-cells, drug resistance is conferred to said cells to protect them from the toxic side effects of chemotherapy agent” (page 15, lines 24-25). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the method suggested by the combined disclosures of Lim, Maher and Sadelain by obtaining the T-cells used to make the CAR-expressing T-cells from different donors, so as to produce allogeneic cells able to be used by multiple patients and provide an “off the shelf” therapeutic, as suggested by Duchateau. It would also have been obvious to modify the CAR-expressing T-cells to contain a mutation in CD52 to allow the use of immunosuppressive therapy to protect the allogenic T-cells from the hose immune response, while rendering the allogenic T-cells resistant to the immunosuppressive agent, also as suggested by Duchateau. Finally, it would have been obvious to render the allogenic T-cells resistant to a chemotherapy agent used for treating cancer, as suggested by Duchateau.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637